DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenant de la Tour et al. (US 2016/0219411).

Regarding claims 1, 13 and 26
Tenant de al Tour et al. shows a display system and method, comprising: generating path information to be used to output contents to at least two display apparatuses of a plurality of display apparatuses based on user information (taken to be a plot path, tracking path or tracking generated from user information to be used for displaying information on plural displays (44A, 44B, 54, 54A, 54B etc.), see for example steps 302-310, 400-410, 902-910, and para. 0037-0039, 0048-0051, 0065-0068 and 0073-0076); determining content-of-interest based on the user information (taken to be target content including advertising, cartoons, digital signage etc., see for example para. 0060-0063 and 0067-0068); and outputting the determined content-of-interest to at least one display apparatus of the plurality of display apparatuses based on the generated path information (see for example para. 0047-0050 and 0061-0069).  

	Regarding claims 2 and 14 
	Tenant de la Tour et al. further shows, wherein the content-of-interest includes target content and indirect content corresponding to the target content (taken to be target content including advertising, cartoons, digital signage etc., see for example para. 0060-0063 and 0067-0068), and the outputting of the determined content-of-interest to the at least one display apparatus comprises outputting the target content to a display apparatus of the at least two display apparatuses based on position information (see for example para. 0047-0050 and 0061-0069) , included in the generated path information, ).  

	Regarding claims 3 and 15 
	Tenant de la Tour et al. further shows, wherein the outputting of the determined content-of- interest to the at least one display apparatus further comprises outputting the target content to the display apparatus based on the user information and the position information (taken to be user information generated and tracking path information, see for example Figs. 2-4 and 9, and para. 0047-0050 and 0061-0069).  
	
Regarding claims 4 and 16 
	Tenant de la Tour et al. further shows, wherein the outputting of the determined content-of- interest to the at least one display apparatus further comprises outputting, in response to changing of the user information, the target content to the display apparatus based on the changed user information (taken to be movement information which is determined by the tracking/path information, see for example 0047-0050 and 0061-0069).

	Regarding claims 5 and 17 
	Tenant de la Tour et al. further shows, wherein the outputting of the determined content-of- interest to the at least one display apparatus comprises determining an output time of the content-of-interest (taken to be real-time information, see for example para. 0061-0069).  

	Regarding claims 6 and 18 
	Tenant de la Tour et al. further shows, wherein the outputting of the determined content-of- interest to the at least one display apparatus further comprises performing an operation of outputting the content-of-interest to the at least one display apparatus at selected time intervals (taken to be switching from one display to another in real-time, see for example para. 0061-0069).

	Regarding claims 7 and 19 
	Tenant de la Tour et al. further shows, wherein the generating of the path information comprises generating the path information based on the position information of the display apparatus (taken to be tracking information, see for example Figs. 3, 4 and 9 and para. 0037-0039, 0048-0051, 0065-0068 and 0073-0076), and the outputting of the determined content-of-interest to the at least one display apparatus further comprises determining the display apparatus to output the target content and determining the other display apparatus to output the indirect content  (taken to be target content including advertising, cartoons, digital signage etc., see for example para. 0060-0063 and 0067-0068).

	Regarding claims 8 and 20 
	Tenant de la Tour et al. further shows, wherein the outputting of the determined content-of- interest to the at least one display apparatus further comprises corresponding the at least one display apparatus of the plurality of display apparatuses to the path information   (taken to be target content including advertising, cartoons, (44A, 44B, 54, 54A, 54B etc.), see for example para. 0060-0063 and 0067-0068)

	Regarding claims 9 and 21 
	Tenant de la Tour et al. further shows, wherein the outputting of the determined content-of- interest to the at least one display apparatus comprises grouping the path information corresponding to the position information of the display apparatus and the at least one display apparatus of the plurality of display apparatuses (taken to be continuously scanning or capturing information of the user near or in front a first display, as a group and then switching to a another group when the user, or child or parent moves to another display area, see for example para. 0067-0074).  

	Regarding claims 10, 22 and 27
	Tenant de la Tour et al. further shows, wherein the plurality of display apparatuses comprise at least one communication module (see for example Figs. 1, 4 and 5), and the outputting of the content-of-interest to the at least one display apparatus comprises performing an operation of outputting the content-of-interest based on communication between the at least one communication module and a user equipment (UE) (see for example para. 0060-0074).  

	Regarding claims 11, 23 and 28 
	Tenant de la Tour et al. further shows, wherein the outputting of the content-of-interest to the at least one display apparatus further comprises: receiving a position information signal of the UE (taken to be the tracking/path information, see for example Figs. 3, 4 and 9 and para. 0037-0039, 0048-0051, 0065-0068 and 0073-0076); and 

	Regarding claims 12 and 24 
	Tenant de la Tour et al. further shows, wherein the user information includes one or more of departure point information, stop information, destination information, age information, or gender information (taken to be inherent in determining target content, for example display cartoons for a child to view, see for example 0067-0068).  

	Regarding claim 13
	Tenant de la Tour et al. further shows, the display system comprising: a plurality of display apparatuses (44A, 44B, 54, 54A, 54B etc.); a first server configured to provide user information (see for example Figs. 1-4 and 9); and a second server configured to receive the user information from the first server (see for example Figs. 1-4 and 9, that shows plural device and networks, inherently including plural servers).

	
Regarding claim 25
	Tenant de la Tour et al. further shows, wherein the second server is provided in the at least one display apparatus (taken to be inherent to the display apparatus, see for example Figs. 1-4 and 9).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 8,893,175), Ajitomi et al. (US 2012/0079419), Saito (US 10,304,231) and Griffiths (US 2015/0081435), all show a display system having the ability of providing targeted content such as advertising based on user information.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687